     Case 1:19-cv-01117-DAD-EPG Document 9 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN HARRIS,                                    No. 1:19-cv-01117-DAD-EPG (PC)
12                        Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    R. MOSER, et al.,
                                                        (Doc. No. 8)
15                        Defendants.
16

17          Plaintiff Marvin Harris is a state prisoner proceeding pro se with this civil rights case

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 6, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that this case be dismissed without prejudice due to plaintiff’s failure to pay the

22   required filing fee after he was ordered to do so following the denial of his application to proceed

23   in forma pauperis. (Doc. No. 8 at 1; see also Doc. No. 6.) The findings and recommendations

24   were served on plaintiff and contained notice that any objections thereto were to be filed within

25   fourteen (14) days after service. (Id. at 1–2.) No objections have been filed, and the time in

26   which to do so has passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
                                                       1
     Case 1:19-cv-01117-DAD-EPG Document 9 Filed 05/18/20 Page 2 of 2

 1   court finds the findings and recommendations to be supported by the record and proper analysis.

 2          Accordingly:

 3          1. The findings and recommendations issued on March 6, 2020 (Doc. No. 8) are adopted

 4               in full;

 5          2. This case is dismissed, without prejudice, due to plaintiff’s failure to pay the required

 6               filing fee; and
            3. The Clerk of the Court is directed to close this case.
 7

 8   IT IS SO ORDERED.

 9      Dated:      May 18, 2020
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
